Citation Nr: 1227424	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  03-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure (claimed as chemical exposure).

2.	Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure (claimed as chemical exposure).

3.	Entitlement to service connection for a psychiatric condition, claimed as depression and a chronic nervous disorder, to include as secondary to herbicide exposure (claimed as chemical exposure).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was brought before the Board in December 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case was again remanded by the Board in July 2011 to allow the AOJ to assist the Veteran in the development of his claims, to include obtaining treatment records and evaluating if the Veteran was exposed to herbicides in-service.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The AOJ also contacted the National Personnel Records Center (NPRC) in August 2011 and the Joint Services Records Research Center (JSRRC) in March 2012 to evaluate in-service herbicide exposure.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in an August 2011 statement the Veteran raised the issue of entitlement to service connection for rheumatoid arthritis.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.



FINDINGS OF FACT

1. There is no corroborative evidence that the Veteran was exposed to herbicides during service.

2. The preponderance of the evidence is against a finding that diabetes mellitus is related to service, and it did not manifest to a compensable degree within one year of separation from service.

3. The preponderance of the evidence is against a finding that a heart disability is related to service; cardiovascular-renal disease did not manifest to a compensable degree within one year of separation from service.

4. The preponderance of the evidence is against a finding that a psychiatric condition is related to service.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by active military service; it is not the result of herbicide exposure; and it did not manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.	A heart disability was not incurred in or aggravated by active military service and it is not the result of herbicide exposure, and it did not manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.	A psychiatric condition was not incurred in or aggravated by active military service and it is not the result of herbicide exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2002, September 2003, and February 2007.  The July 2002 and September 2003 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The February 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2002 rating decision, the Board finds that providing him with adequate notice in the February 2007 letter followed by a readjudication of the claim in the October 2010 and May 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in March 2009 for his psychiatric claim and in August 2010 for his diabetes and heart claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including diabetes mellitus, cardiovascular-renal disease (to include hypertension), and psychoses when they are manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Herbicide Exposure Analysis 

The Veteran did not have service in Vietnam, but rather alleges that he was exposed to herbicides while stationed in Germany.  His August 2011 statement indicates that his duties included using herbicides to cut and spray weeds around the motor pool where he worked.

However, the competent evidence of record does not demonstrate exposure to herbicide agents within the meaning of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307.  In this regard an August 2011 response from the NPRC stated that there was no evidence the Veteran was exposed to herbicides while in-service.  A separate March 2012 response from the JSRRC noted that the US Army records available did not document the spraying, testing, transporting, storage, or usage of Agent Orange where the Veteran was stationed in Germany from June 1972 to March 1973.  The response went on to state that the Department of Defense list of locations for herbicide spray areas and test sites outside of Vietnam also did not include Vogelweh, Kaiserlautern, Germany.  Therefore, the JSRRC could not verify that the Veteran was exposed to Agent Orange or another tactical herbicide while in Germany.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40   (1996); Brock v. Brown, 10 Vet. App. 155, 160-61   (1997).  The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167   (1999). 

As the competent evidence of record does not support a finding that the Veteran was exposed to herbicides in-service, the presumption does not apply.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Direct Service Connection Analysis

The Veteran was afforded a medical examination at entrance to, and separation from, service in October 1969 and January 1977, respectively.  At his entrance examination, there is no evidence of diabetes mellitus, a heart disability or a psychiatric disability.  At a periodic medical examination in May 1973 again the Veteran was examined and no defects were found.  An April 1976 Health Questionnaire indicates that the Veteran checked he did not suffer from diabetes or heart problems.  Finally, at the Veteran's separation examination the only defect noted pertained to a fracture of his right toe.  Ultimately the Veteran was found qualified for separation.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatment consistent with diabetes, a heart disability, or a psychiatric condition.  The lack of findings of record weighs against the Veteran's assertion that he suffered from and was treated for these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his diabetes, heart disability or psychiatric condition to service.  

A November 2003 VA treatment record noted the Veteran suffered from a mild left valve enlargement with normal myocardial perfusion and normal biventricular systolic function.  An August 2007 VA treatment record noted the Veteran was suffering from anxiety and depression, but that he felt better since being on medication.  He reported that he had no anxiety attacks since starting the prescription.

Statements from the Veteran's sister and a family friend indicated that he began having anxiety and depression after separation from service and that he had problems maintaining personal relationships.  See July 2008 statements.

The Veteran was afforded a VA examination in March 2009 for his psychiatric disability claim.  At this examination he reported being anxious and depressed as a child.  He also stated that he was prescribed medication from 2001 to 2006 for his anxiety and depression.  It was noted his depression screens had been negative as recently as a March 2009 VA treatment record.  The examiner opined the Veteran's psychiatric disability was not related to service and instead opined it was at least as likely as not permanently aggravated by his diabetes.  Her rationale was that the Veteran did not complain of mental health symptoms in-service and at his examination he did not relate his current psychiatric condition to service.  He did suffer from depression and anxiety as a child and again when he was diagnosed with diabetes.  

The Veteran was also afforded VA examinations in August 2010.  At his diabetes examination it was noted he was currently on insulin and oral medication.  It was also noted he had various complications of diabetes, to include hypertension and erectile dysfunction.  The examiner opined that it was less likely than not that the Veteran's diabetes was related to chemical or asbestos exposure.  His rationale was that a review of medical literature, to include the Agency for Toxic Substances and Disease Registry and the National Library of Medicine, did not disclose a known causal relationship between asbestos or formaldehyde or acetone and diabetes.  With regard to herbicides, he indicated that the name of the herbicide would be needed to make a determination.  As has been discussed above, there is no competent evidence the Veteran was exposed to tactical herbicides while in-service.
At his heart VA examination the Veteran denied any specific diagnosis, but did report that he took medication labeled "for heart and high blood pressure."  After examining the Veteran the examiner diagnosed him with left ventricular hypertrophy due to chronic hypertension.  There was no evidence of ischemia and no evidence of coronary artery disease.  The examiner opined that it was less likely than not that the Veteran's heart disability was caused by chemical or asbestos exposure.  His rationale was that the Veteran's heart disability was likely related to his long-standing hypertension.  He again opined that a review of medical literature, discussed above, did not link a heart disability to chemical exposure.

A September 2010 VA treatment record noted that the Veteran's medical history included diabetes, which was borderline under control, and that he was at high risk without structural heart disease.  

With regard to the presumption of service connection, the Veteran must have been diagnosed with diabetes which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  As noted, the earliest medical record indicating a diagnosis of diabetes is from 1990, approximately 13 years after separation from service.  Similarly, cardiovascular disease did not become manifest until decades after service discharge.  There has never been any evidence that the Veteran has been diagnosed as having a psychosis.  The presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the competent medical evidence relating to etiology reflects that diabetes mellitus and the heart disability are not related to any claimed chemical exposure.  The psychiatric disability has been attributed to non service connected diabetes mellitus.  There is no competent medical evidence linking the claimed disabilities to service. 

The only evidence relating diabetes, a heart disability, and a psychiatric disability to service is the Veteran's own personal statements.  See e.g., September 2003 and August 2011 statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra; see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his current diabetes, heart disability, and psychiatric condition.

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the Veteran's disabilities are not conditions generally capable of lay diagnosis.  In this regard, the origin of diabetes, a heart disability, and a psychiatric condition are matters of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of these disabilities do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his current disabilities in this case do not constitute competent evidence on which the Board can make a service connection determination.
The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes, a heart disability, and a psychiatric condition.  The Board finds observes the Veteran's report that he currently suffers from these conditions.  However, there is no credible evidence indicating that any of these disabilities began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Board acknowledges the Veteran stated in September 2003 that he believes his health problems began during active duty and have gotten worse since separation from service.  A July 2008 statement from the Veteran's family friend also indicated that the Veteran's depression, nervousness, and anxiety began in service.  See also July 2008 statement from Veteran's sister.

The most credible evidence of record suggests that his conditions had their onset after separation.  The Board observes that the Veteran was afforded medical examinations in service; however he was not diagnosed or treated for diabetes, a heart disability, or a psychiatric condition.  To the contrary, the October 1969 and January 1977 medical examiners noted no defects.  Furthermore, there is no evidence until November 2003 that the Veteran complained of, or was treated for, any of these conditions.  Although the Veteran provided a statement that his diabetes, heart disability, and psychiatric condition began during active duty, the Board finds more compelling the absence of treatment records for these conditions, as well as the absence of treatment records for many years following separation from service.

In sum, a preponderance of the competent probative evidence of record weighs against the contention that the Veteran's diabetes, heart disability, or psychiatric condition are related to service.  There are no complaints or diagnoses of these conditions in-service; no evidence of diabetes mellitus, cardiovascular disease, or a psychosis within one year of service separation from service or for many years thereafter.  Finally, there is no competent evidence linking these disorders to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for diabetes mellitus, a heart disability and a psychiatric disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


